
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4501
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To require certain return policies from
		  businesses that purchase precious metals from consumers and solicit such
		  transactions through an Internet website.
	
	
		1.Short titleThis Act may be cited as the
			 Guarantee of a Legitimate Deal Act of
			 2010.
		2.Return
			 requirements for purchasers of precious metals
			(a)Unlawful
			 conductIt shall be unlawful for any purchaser of precious metals
			 to—
				(1)sell, transfer to
			 a third party, or refine through melting or otherwise permanently destroy an
			 item of jewelry or precious metal before the purchaser of precious metals has
			 received an affirmative acceptance of an offer to purchase the item for a
			 specific price from the consumer to whom such offer was made;
				(2)fail to promptly
			 return to the consumer any jewelry or other precious metal if the consumer
			 declines the offer to purchase made by the purchaser of precious metals;
			 or
				(3)fail to insure any
			 shipment to the consumer of such jewelry or precious metals in an amount equal
			 to—
					(A)the amount the
			 consumer insured the shipment of the jewelry or precious metals to the
			 purchaser of precious metals, if the consumer provides the purchaser of
			 precious metals with proof of such insurance; or
					(B)60 percent of the
			 melt-value of the jewelry or precious metals, if the consumer does not provide
			 the purchaser of precious metals with proof of such insurance.
					(4)Law Enforcement
			 Exception—Paragraph (1) of this subsection shall not prohibit the sale or
			 transfer of any item of jewelry or precious metal to law enforcement agencies
			 or their personnel.
				(b)DefinitionsAs
			 used in this Act—
				(1)the term
			 purchaser of precious metals means a person who is in the
			 business of purchasing jewelry or other precious metals directly from
			 consumers; and
				(2)the term
			 melt-value means the reasonable estimated value of any item of
			 jewelry or precious metal, as determined by the purchaser of precious metals,
			 if such item were processed and refined by the purchaser of precious
			 metals.
				(c)RegulationsThe
			 Commission may issue regulations under
			 section
			 553 of title 5, United States Code, to carry out the purposes
			 of this Act.
			3.Enforcement by
			 the Federal Trade Commission
			(a)Unfair and
			 deceptive act or practiceA violation of this Act or a regulation
			 issued pursuant to this Act shall be treated as an unfair or deceptive act or
			 practice in violation of a regulation under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding
			 unfair or deceptive acts or practices.
			(b)Powers of
			 commissionThe Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction, powers, and duties
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act (15 U.S.C. 41 et
			 seq.) were incorporated into and made a part of this Act. Any
			 person who violates this Act shall be subject to the penalties and entitled to
			 the privileges and immunities provided in that Act.
			4.Effective
			 dateThe provisions of this
			 Act shall take effect 60 days after the date of enactment of this Act.
		
	
		
			Passed the House of
			 Representatives December 8, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
